TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-19-00525-CV


                                        M. H., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




                FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
      NO. 18-2091, THE HONORABLE MELISSA MCCLENAHAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This is an appeal from an order, following a bench trial, terminating the parental

rights of M.H. (the father) and M.A.M. (the mother) to M.A.H. (the child). The father has

appealed the order of termination.     In a single issue on appeal, the father challenges the

sufficiency of the evidence supporting the order of termination on two grounds: (1) he asserts

that the evidence is insufficient to prove that he is a parent of the child; and (2) he claims that

clerical errors in the order of termination demonstrate that the evidence is insufficient to prove

that he committed two of the four predicate grounds for termination specified in the order. We

will modify the district court’s order of termination to correct the clerical errors and affirm the

order as modified.
                                        BACKGROUND

               The district court heard evidence that on August 15, 2018, San Marcos Police

Department Officers Lance Cyrus and Gavin Gonzales responded to a report of a domestic

disturbance at an apartment complex. Upon arrival, the officers observed the father and the

mother walking out of their apartment and arguing with each other. According to Officer

Gonzales, the father and the mother “were still kind of amped up, still verbally kind [of] shouting

at each other,” and had to be separated. Officer Cyrus described the disturbance as “an argument

between maybe husband and wife, girlfriend [and] boyfriend.” After the father and mother were

separated, Cyrus interviewed the mother, who was holding a baby at the time. Cyrus became

concerned for the baby’s safety after the mother admitted that she had taken methamphetamines

that night. Cyrus believed that the mother was under the influence of narcotics.

               Gonzales interviewed the father, who explained that the argument began when the

mother arrived home from a friend’s house and accused the father of cheating on her. The father

claimed that the mother had assaulted him during the argument by pushing and shoving him and

“poking” him with a toothbrush in “the neck or torso area.” The father acknowledged during the

interview that he was on probation for assault family violence. 1

               The mother was arrested for assault.       Before going to jail, the mother was

transported to a hospital for medical evaluation. The medical records from the hospital visit,

which were admitted into evidence, included a summary of conversations that the mother had

with a social worker while the mother was at the hospital. The mother told the social worker that

she and the father were using methamphetamines that night but that the mother did not use

       1
        A copy of the father’s 2017 order of deferred adjudication for assault family violence, in
which the father was placed on community supervision for five years, was admitted into
evidence.
                                                 2
methamphetamines “on a regular basis.” She claimed that she had used them that night to

“please her husband.” The mother informed the social worker that the father was physically and

sexually abusive toward her and that he had hit and choked her the previous night. The medical

records also reflect that the mother told the social worker “that she has a 2 y.o. daughter with her

husband, [M.H.], and that is why she has left him and returned 2-3 times. He uses the child to

get her to come back.” It is undisputed that the mother’s two-year-old daughter is the same child

who is the subject of this suit.

                Following the August 15, 2018, incident, the Department of Family and

Protective Services (the Department) initiated this suit for protection of the child. 2      Tasha

Patschke, a Department supervisor, testified that she interviewed the mother at the hospital, and

the mother told her that the father had used cocaine and marijuana prior to the child’s birth and

had introduced the mother to methamphetamines. The mother also told Patschke that on the

night of the incident, she and the father had used methamphetamines together while the child was

present in the room with them.

                While the case was ongoing, there was another incident involving the father and

the mother. On February 24, 2019, San Marcos Police Department Officers Dilan Anderson and

Casey Tennant responded to a 911 call “of a possible domestic-violence situation.” Officer

Anderson testified that when they arrived, the father was standing outside the apartment with his

personal belongings. The father claimed that he and the mother had a “verbal altercation” and

that “he was just trying to get his stuff and get out.” The mother, who was crying and appeared

“very distraught,” told a different story. According to Anderson, “She told me that they left a bar


        2
         This suit also involved other children with the same mother and a different father. The
case involving those children was severed from this case.
                                                 3
in San Marcos and went to get something to eat. And while they were in the car, there was an

altercation between her and [the father]” that became physical. Anderson observed injuries on

the mother that were consistent with her story, specifically “numerous cuts and bruises on her

arms.” Additionally, two individuals who were with the father and the mother at the time of the

incident corroborated the mother’s version of events. The father was arrested that night for

assault family violence and remained incarcerated for that offense at the time of trial.

               Payton Tatsch, a Department caseworker, testified that the Department was

concerned with the mother’s “cycle of domestic violence” and the father’s “substance use, as

well as his domestic violence.” Tatsch added, “There’s been several incidents in the past where

he’s been arrested for assault charges. And that is a concern for someone raising a small child.”

               At the conclusion of trial, the district court found by clear and convincing

evidence that the father and the mother had: (1) knowingly placed or knowingly allowed the

child to remain in conditions or surroundings which endangered the physical or emotional well-

being of the child; (2) engaged in conduct or knowingly placed the child with persons who

engaged in conduct which endangered the physical or emotional well-being of the child; (3)

constructively abandoned the child who had been in the permanent or temporary managing

conservatorship of the Department of Family and Protective Services for not less than six

months; and (4) failed to comply with the provisions of a court order that specifically established

the actions necessary for the parent to obtain the return of the child. See Tex. Fam. Code.

§ 161.001(b)(1)(D), (E), (N), (O). The district court also found that termination of the parent-

child relationship between the parents and the child was in the best interest of the child. See id.

§ 161.001(b)(2). Based on its findings, the district court terminated the parental rights of the

father and the mother. This appeal by the father followed.

                                                 4
                                    STANDARD OF REVIEW

               The district court may order termination of the parent-child relationship “if clear

and convincing evidence supports that a parent engaged in one or more of the [statutorily]

enumerated grounds for termination and that termination is in the best interest of the child.”

In re N.G., 577 S.W.3d 230, 232 (Tex. 2019) (per curiam) (citing Tex. Fam. Code § 161.001(b)).

“Proceedings to terminate the parent-child relationship implicate rights of constitutional

magnitude that qualify for heightened judicial protection.” In re A.C., 560 S.W.3d 624, 626

(Tex. 2018). “Because termination of parental rights ‘is complete, final, irrevocable and divests

for all time’ the natural and legal rights between parent and child, a court cannot involuntarily

sever that relationship absent evidence sufficient to ‘produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be established.’” Id. at 630

(quoting Tex. Fam. Code § 101.007; Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985)).

                 “The distinction between legal and factual sufficiency lies in the extent to which

disputed evidence contrary to a finding may be considered.” Id. “Evidence is legally sufficient

if, viewing all the evidence in the light most favorable to the fact-finding and considering

undisputed contrary evidence, a reasonable factfinder could form a firm belief or conviction that

the finding was true.” Id. at 631. “Factual sufficiency, in comparison, requires weighing

disputed evidence contrary to the finding against all the evidence favoring the finding.” Id. “In

a factual-sufficiency review, the appellate court must consider whether disputed evidence is such

that a reasonable factfinder could not have resolved it in favor of the finding.” Id. “Evidence is

factually insufficient if, in light of the entire record, the disputed evidence a reasonable factfinder

could not have credited in favor of a finding is so significant that the factfinder could not have

formed a firm belief or conviction that the finding was true.” Id.

                                                  5
                                            ANALYSIS

Evidence of parental status

               We first address the father’s contention that the evidence is insufficient to prove

that he is a parent of the child. The father did not contest his parental status in the court below

but asserts on appeal that the Department failed to prove that he was the child’s father. 3

               Termination of parental rights under Section 161.001 of the Texas Family Code

requires the existence of a “parent-child relationship.” See Tex. Fam. Code § 161.001(b); In re

F.M., 536 S.W.3d 843, 845 (Tex. App.—San Antonio 2017, no pet.). The statutory definition of

“parent” includes a man presumed to be the father, a man legally determined to be the father, a

man who has been adjudicated to be the father by a court of competent jurisdiction, and a man

who has acknowledged his paternity under applicable law. Tex. Fam. Code § 101.024(a). In

suits to terminate parental rights, paternity may be shown by evidence admitted at trial, judicial

admissions, and pleadings and other documents in the court’s file of which the court may take

judicial notice. See, e.g., F.M., 536 S.W.3d at 845 (father-child relationship shown by statements

contained in affidavit of alleged father); P.M. v. Texas Dep’t of Family & Protective Servs.,

No. 03-17-00337-CV, 2017 Tex. App. LEXIS 9316, at *4–5 (Tex. App.—Austin Oct. 4, 2017,

no pet.) (mem. op.) (father-child relationship shown by pleadings and other documents in record,

conduct of father during proceedings, and testimony of witnesses at termination hearing); In re

K.P., No. 09-13-00404-CV, 2014 Tex. App. LEXIS 9263, at *33–35 (Tex. App.—Beaumont

Aug. 21, 2014, no pet.) (mem. op.) (father-child relationship shown by pleadings and arguments

       3
         We note that in a civil case tried without a jury, a complaint regarding the legal or
factual insufficiency of the evidence “may be made for the first time on appeal in the
complaining party’s brief.” Tex. R. App. P. 33.1(d); Office of the Att’y Gen. v. Burton, 369
S.W.3d 173, 175 (Tex. 2012); In re K.A.M.S., 583 S.W.3d 335, 349 (Tex. App.—Houston [14th
Dist.] 2019, no pet.).
                                                  6
of father’s counsel at termination hearing); In re A.M., No. 07-96-0221-CV, 1997 Tex. App.

LEXIS 1628, at *23–26 (Tex. App.—Amarillo April 1, 1997, no writ) (op., not designated for

publication) (father-child relationship shown by father’s statements acknowledging paternity and

evidence that he had held himself out as children’s father since their birth); see also In re J.J.C.,

302 S.W.3d 436, 446 (Tex. App.—Houston [14th Dist.] 2009, pet. denied) (“[T]he trial court is

presumed to ‘judicially know[] what has previously taken place in the case’ tried before it, and

the parties ‘are not required to prove facts that a trial court judicially knows.’” (quoting Vahlsing,

Inc. v. Missouri Pac. R.R. Co., 563 S.W.2d 669, 674 (Tex. App.—Corpus Christi 1978, no

writ))).

               Here, the record reflects that throughout the proceedings, the father did not deny

paternity and instead acted in a manner that was consistent with him being the father of the child.

The Department’s original petition for protection of the child requested that if the father

appeared at the initial show-cause hearing and denied paternity, then the district court should

order genetic testing. The record reflects that the father appeared in person at the initial show-

cause hearing and announced ready. No genetic testing was ordered following the hearing,

which supports a finding that the father did not deny paternity at that time. The father also

appeared in person at subsequent hearings and announced ready. Nothing in the temporary

orders following those hearings indicates that the father denied paternity at those hearings.

Moreover, following the initial permanency hearing, the father filed an affidavit of indigence and

requested court-appointed counsel, which supports a finding that the father wanted to contest the

termination of his parental rights. The district court granted that request.

               Additionally, the record includes a “Visitation Plan,” signed by the father, that

“documents the visitation schedule that the caseworker has developed with the parents.” The

                                                  7
plan includes “Important Information for Parents About Visitation” and a “Note to Parents” that

states, “While your children are in DFPS custody, you can have contact with them according to

the plan outlined below, unless a court has ordered otherwise.” The plan goes on to list the

father and the child as “participants included in the visit” and outlines the terms of the father’s

visitation schedule. At the end of the document, there is a signature block that includes the

following statement, “I participated in the development of this visitation plan and the Important

Information for Parents about Visitation was reviewed with me. I understand the plan and the

Important Information for Parents as written.” Beneath that statement is a line for a “Parent

Signature,” and the father signed the document on that line. The record also reflects that the

father attended at least one of the scheduled visits with the child.

               During the bench trial, counsel for the father identified himself as “attorney for

Respondent Father,” and counsel contested the termination of the father’s parental rights

throughout the trial. 4 At one point during his questioning of a Department witness, counsel

asked the witness, “Did you observe [the father’s] last visit with his child?” At another point,

counsel referred to the father as one of the “parents” of the child. During his closing statement,

counsel argued that the father “desperately wants to be part of his child’s life” and asked the

court not to terminate the father’s parental rights.

               Additionally, the mother’s medical records reflect that the mother told a social

worker at the hospital “that she has a 2 y.o. daughter with her husband.” The records identify

       4
          Although the father was incarcerated at the time of trial, the record reflects that the
district court bench-warranted the father before the trial began, remarking on the record that the
father was “entitled to be here.” Following a recess during which the father appeared to have
been brought from the jail to the courtroom, the district court asked counsel, “[D]id you have an
opportunity to visit with your client?” Counsel responded, “Yes, Your Honor.” Thus, the record
supports a finding that counsel was contesting the termination of the father’s parental rights at
the father’s direction.
                                                  8
M.H. as the mother’s husband, and the two-year-old daughter is the child subject of this suit.

Also, a copy of the Department’s Family Service Plan for the father, which named the father as a

“parent” of the child, was admitted into evidence. Compliance with the plan was required for the

father to obtain the return of the child, and one of the Department’s witnesses provided testimony

tending to show that the father engaged in some services and attempted to comply with the plan.

This evidence supports a finding that the father wanted to be reunited with the child.

               Viewing the above evidence in the light most favorable to the finding, we

conclude that a reasonable factfinder could form a firm belief or conviction that the father was a

parent of the child. Accordingly, the evidence is legally sufficient to support the district court’s

finding. Moreover, because there was no evidence presented at trial that was contrary to the

finding, we also conclude that the evidence is factually sufficient to support the district court’s

finding.

Clerical errors

               Within his sufficiency challenge, the father also complains of clerical errors in the

order of termination. In the portion of the order providing for the termination of the father’s

parental rights, the order lists the four predicate grounds for termination that the father

committed, specifically the actions described in Family Code Section 161.001(b)(1), subsections

(D) (placing child in endangering conditions or surroundings), (E) (engaging in conduct that

endangers child), (N) (constructive abandonment of child), and (O) (failure to comply with court

order providing for return of child). However, in the descriptions of subsections (N) and (O), the

order includes references to the mother. 5 The father asserts that because the order “erroneously


       5
         Specifically, Paragraphs 7.2.3. and 7.2.4. of the order recite that the district court found
by clear and convincing evidence that the father:
                                                 9
articulated” two of the four predicate grounds for termination, the evidence is insufficient to

prove those grounds. In other words, according to the father, the errors indicate that the district

court terminated the father’s parental rights based on the mother’s actions.

               We disagree. At the conclusion of the bench trial, the district court pronounced

that it had found by clear and convincing evidence that “both parents” had committed the

predicate grounds for termination specified in subsections (D), (E), (N), and (O) of Section

161.001(b)(1) of the Family Code. Consistent with the district court’s pronouncement, the order

provides for termination of the parental rights of both the father and the mother, and it contains a

separate section for each parent. The predicate grounds supporting termination of the mother’s

parental rights are listed in section six of the order, while the predicate grounds supporting

termination of the father’s parental rights are listed in section seven of the order. The grounds

are identical in each section. Thus, it is apparent that the references to the mother in the father’s




       constructively abandoned the child who has been in the permanent or temporary
       managing conservatorship of the Department of Family and Protective Services
       for not less than six months and: (1) the Department has made reasonable efforts
       to return the child to the mother; (2) the mother has not regularly visited or
       maintained significant contact with the child; and (3) the mother has demonstrated
       an inability to provide the child with a safe environment, pursuant to
       § 161.001(b)(1)(N), Texas Family Code; and

       failed to comply with the provisions of a court order that specifically established
       the actions necessary for the mother to obtain the return of the child who has been
       in the permanent or temporary managing conservatorship of the Department of
       Family and Protective Services for not less than nine months as a result of the
       child’s removal from the parent under Chapter 262 for the abuse and neglect of
       the child, pursuant to § 161.001(b)(1)(O), Texas Family Code.

         (emphasis added). Paragraphs 7.2.1. and 7.2.2. of the order, which recite that the
district court found by clear and convincing evidence that the father endangered the child
as specified in subsections (D) and (E), do not contain references to the mother.


                                                 10
section of the order are merely clerical errors that occurred while drafting the order. The clerical

errors do not establish that the evidence is insufficient to prove that the father committed the

predicate grounds for termination specified in subsections (N) and (O).

               We overrule the father’s issue on appeal.


                                         CONCLUSION

               Although the father is not entitled to a reversal of the order, we are authorized to

modify orders to correct clerical errors when we have the necessary information to do so. See

Tex. R. App. P. 43.2(b); In re A.B., 458 S.W.3d 207, 210 (Tex. App.—Dallas 2015, pet. denied);

see also I.R.G. v. Texas Dep’t of Family & Protective Servs., No. 03-18-00186-CV, 2018 Tex.

App. LEXIS 3977, at *2–3 (Tex. App.—Austin June 5, 2018, no pet.) (mem. op.). Accordingly,

we modify the district court’s order of termination to replace the word “mother” with “father” in

Paragraphs 7.2.3. and 7.2.4. of the order. As modified, the order of termination is affirmed.



                                              __________________________________________
                                              Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Triana and Smith

Modified and, as Modified, Affirmed

Filed: January 8, 2020




                                                11